DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Sung-Hoon Kim on 2/18/2022.

The application has been amended as follows with respect to the claims filed 2/9/2022 that have been entered as part of the AFCP 2.0 program: 
Claim 1, Line 2, “… determining, by a first network device, that a PDU session anchor needs to be relocated…” --- has been amended to--- determining, by a first network device comprising a first session management function network device, that a packet data unit (PDU) session anchor needs to be relocated

Claim 1, Lines 15-16: “… receiving, by the first network device, a fourth notification from the terminal or a fifth network device, wherein …” --- has been amended to --- receiving, by the first network device, a fourth notification from a fifth network device comprising a second session management function, wherein

Claim 2, Line 5: “… a fifth network device, wherein the first notification notifies the first network device that a…”--- has been amended to--- the fifth network device, wherein the first notification notifies the first network device that a

Claim 8, Line 4: “… sending, by the terminal, a fourth notification to a first network device, wherein the fourth…” ---has been amended to--- sending, by a fifth network device comprising a second session 


Claim 10, Line 2: “… the terminal, the fourth notification to the first network device, the method further …” the fifth network device, the fourth notification to the first network device, the method further


Claim 11, Lines 1: “A first network device, comprising: …” --- has been amended to--- A first network device operating a first Session Management Function, comprising:

Claim 11, Lines 6: “… determine that a PDU session…”  --- has been amended to--- determine that a packet data unit (PDU) session

Claim 11, Lines 18: “… receiving a fourth notification from the terminal or a fifth network device, wherein the…”--- has been amended to--- receiving a fourth notification from a fifth network device comprising a second session management function, wherein the

Claim 12, Line 5: “… a fifth network device, wherein the first notification notifies the first network device that a…”--- has been amended to--- the fifth network device, wherein the first notification notifies the first network device that a


Claims 18-20 have been cancelled.

Allowable Subject Matter
Claims 1, 2, 5-12 and 15-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search of the Patent and Non-Patent Literature in view of the amended claims as well as having conducted a comprehensive discussion with the Applicant regarding the claims and the claims’ support within the specification. Based on the combination of considered elements, as amended by the Examiner’s Amendment entered with authorization from the Applicant, the Examiner has determined that the claims as amended do overcome the applied prior art when 

“[0071]   A PDU session is a connection between a terminal and a DN and is configured to provide a PDU connectivity service. The PDU connectivity service, which is supported by a core network of the fifth-generation (5G) communications system…
[0142] In this case the first network device is the first SMF and the fifth network device may be the second SMF….”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467